United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1269
                                  ___________

Robbie Del James Roberson,             *
                                       *
                 Appellant,            *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of North Dakota.
Dr. Patrick Goodman; Elaine Little;    *
Timothy Schuetzle; Cathy Bachmeier, *         [UNPUBLISHED]
RN,                                    *
                                       *
                 Appellees.            *
                                  ___________

                            Submitted: December 7, 2004
                               Filed: December 10, 2004
                                ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Robbie Del James Roberson appeals the district court’s* adverse grant of
summary judgment in Roberson’s 42 U.S.C. § 1983 action. Having carefully
reviewed the record, we conclude the district court properly dismissed Roberson’s
action on summary judgment. Thus, we affirm the judgment of the district court. See
8th Cir. R. 47B.

                      ______________________________


      *
        The Honorable Daniel L Hovland, Chief Judge, United States District Court
for the District North Dakota.